United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-51265
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ISAI BARRON-LOPEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-615-ALL-PRM
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Isai Barron-Lopez has requested

leave to withdraw from this appeal and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Barron-

Lopez has received a copy of counsel’s motion and brief but has

not filed a response.   Our independent review of the brief and

the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51265
                                 -2-

excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.